Swayze, J.
(dissenting).
I am not able to agree with the result in this case. The testatrix intended to reserve something for her husband, and therefore made the devise and bequest to her daughter subject to the legal rights of her husband. To hold that this clause related only to his right of curtesy makes it entirely superfluous, for she could not dispose of that, and it was unixecessary for.her to say that the gift to the daughter was subject to that, right. The construction adopted by this court also ignores the fact that the bequest, as well as the devise, was subject to the legal rights of the husband. In a will using terms of art in a technically correct sense, as this will does, the use of the word, “bequeath,” in connection with the words “subject to the legal rights of my husband,” seems to me of some significance. The constructioix adapted by the ordinary gives a meaning to all the words of the will; that adopted by this court, I think, fails in this l’espect.
Again, the opinion defines a legal right as a claim recognizable and enforceable at law. Bveix if we ignore the right of the husband to his wife’s chattels, and look only to his right to *733her choses in action on which he must administer in ease of intestacy, this right is, I think, a legal right. An action at law can be maintained tinder our statute for a legacy (2 Gen. Stat. p. 1938 § 1, tit. “Legacies”), and for a distributive share (Orphans Court act, P. L. 1898 p. 778 § 168). The fact that proceedings may also be taken before other tribunals does not prevent the right from being a legal right within the definition of the opinion.
The words seem to have been used^ by one familiar with legal 'terms. At. the date of this will two cases had been decided in the court of chancery in' which the words were used in connection with wills of married women. In Vreeland’s Executors v. Ryno’s Executor, 26 N. J. Eq. (11 C. E. Gr.) 160, 162, 163, they were used by Chancellor Runyon in discussing the power given by tire act of 1864 to married women to make ' wills, and he used them as applying to both real and personal property. And in Beal’s Executor v. Storm, 26 N. J. Eq. (11 C. E. Gr.) 372, 378, he used them in the same sense. I think the draughtsman of this will followed these judicial precedents.
The husband’s right is more than a mere right to administer or to call an executor to account; it is a right to sue at law for a legacy in case of a will, or for the personal estate after-payment of debts and costs of administration in a case of intestacy where someone else administers.
I think the decree should be affirmed.
Judges Pitney, Vredenburgh and Green concur in this view.
For affirmance—Pitney, Swayze, Vredenburgh, Green—4.
For reversal—The Chief-Justice, Dixon, Garrtson, Fort, Garretson, Bogert, Vroom—7.